PER CURIAM.
An unemancipated minor filed a petition in an Alabama juvenile court pursuant to § 26-21-1 et seq., Ala.Code 1975, seeking a judicial waiver of parental consent for an abortion. The juvenile court appointed a guardian ad litem to represent the minor. Following a hearing, at which only the minor testified, the juvenile court signed a preprinted Form JU-28 judgment stating that the juvenile court found that the minor was not mature and well informed enough to make the abortion decision; found that the performance of the abortion was not in the best interest of the minor; and, therefore, denied the petition. The minor appeals.
Section 26-21-4(g), Ala.Code 1975, requires that a trial court’s order ruling on a petition for a waiver of parental consent for an abortion must contain written, specific factual findings and legal conclusions supporting its ruling. The conclusory statements contained in the preprinted Form JU-28 judgment finding that the minor is not mature and well informed enough to make the abortion decision and that the performance of the abortion is not in the best interest of the minor do not satisfy the requirement of § 26-21^1(g) that the trial court make specific factual findings and legal conclusions. See Ex parte Anonymous, 889 So.2d 518 (Ala.2003) (plurality opinion). Therefore, we remand this case to the juvenile court with instructions to enter a new judgment in conformity with this opinion and to transmit its new judgment to this court no later than 5:00 p.m. on Wednesday, November 12, 2008.
REMANDED WITH INSTRUCTIONS.
THOMPSON, P.J., and BRYAN and MOORE, JJ., concur.
PITTMAN, J., concurs specially, which THOMAS, J., joins.